Citation Nr: 0408879	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
PTSD.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from PTSD as a result of 
various rocket and mortar attacks as well as a sexual assault 
during his period of active duty in the Republic of Vietnam 
during the Vietnam Era.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
this claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the veteran claims that his stressors occurred 
during his Vietnam service from May 1968 to June 1969.  These 
stressors include the veteran's alleged participation in 
combat, being stationed at locations during numerous rocket 
and mortar attacks, being sexually assaulted by a Korean 
soldier, and being a passenger on a plane that was carrying 
bodies of dead American soldiers from Vietnam to Japan.  

The record shows that the veteran has been diagnosed with 
combat-related PTSD.  However, there is no evidence that the 
veteran actually engaged in combat with the enemy.  Under 
these circumstances, the veteran's lay testimony, by itself, 
is not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
see also, 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Nevertheless, extracts from the Command Chronology of the 
Headquarters Battalion of the 1st Marine Division show that 
the veteran's unit came under attacks on numerous occasions 
from May 1968 to June 1969.  In light of these findings, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between these 
verified stressors and the diagnosis of PTSD.  See 
38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).

The Board also claims that his PTSD is due to his having been 
the victim of a sexual assault in Vietnam.  Indeed, a VA 
mental health care professional in April 2003 attributed the 
veteran's PTSD to a history of sexual trauma in service.  
However, this incident has not been verified and requires 
additional development prior to final review by the Board. 

The Board notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, during the pendency of this appeal.  See 67 Fed. 
Reg. 10332 (Mar. 7, 2002).  This regulation is specifically 
relevant to the development and adjudication of this claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim for service 
connection for PTSD based on personal assault.  

If PTSD is based on personal assault, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R.    § 3.304(f)(3).  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The revised regulation also specifically provides that VA 
will not deny this type of PTSD claim without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  

The record shows that the RO sent the veteran several PTSD 
development letters, none of which notified the veteran of 
the type of evidence needed to support of his claim for PTSD 
on the basis of a personal assault.  This oversight needs to 
be corrected by requiring full and complete compliance with 
the amended section 3.304(f)(3).  In addition, at his 
examination, the examiner should be requested to review the 
record and provide an opinion as to whether the evidence 
indicates that a personal assault occurred in service, and if 
so, comment on whether the veteran's claimed history of 
sexual assault in service caused or contributed to any Axis I 
diagnosis, including PTSD.   

Finally, the Board notes that in January 2004, the Board 
received additional evidence from the veteran consisting of 
16 photographs with comments in support of his claim; no 
waiver of initial RO consideration of this evidence was 
indicated.  This evidence has not been considered by the RO 
and thus, on remand, the RO should ensure that this evidence 
is considered when readjudicating the veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In accordance with governing legal 
criteria, the RO should send the veteran 
an appropriate stressor development 
letter.  The veteran should also be 
notified that a personal assault in 
service may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

2.  Upon receipt of the veteran's 
response to the above development, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection 
for PTSD due to a personal assault.  The 
RO should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  A 
statement of the RO's determination 
should be placed into the claims file.

3.  Thereafter, the veteran should be 
afforded a comprehensive VA psychiatric 
examination.  The claims file should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  

Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's PTSD is 
related to any of the rocket and mortar 
attacks that have been verified by the 
service extracts.  The examiner may not 
consider any other incidents which have 
not been verified.  

The examiner should also render an 
opinion as to whether it is at least as 
likely as not that the evidence indicates 
that the veteran was sexually assaulted 
in service.  If it is determined that a 
sexual assault occurred in service, the 
examiner should comment on whether the 
veteran's history of sexual assault in 
service either caused or contributed to 
his current psychiatric symptoms, 
including PTSD.  The examiner may not 
consider any other incidents which have 
not been verified or for which there is 
some corroboration.  The examination 
report should include the complete 
rationale for all opinions expressed.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, to specifically include 
consideration of 38 C.F.R. § 3.304(f) and 
any other applicable governing legal 
criteria.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
presented and considered since the May 
2003 statement of the case, and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



